DETAILED ACTION
This communication is responsive to the Amendment filed January 24, 2021.  Claims 1-4 and 7-16 are currently pending.  Claims 1-4 and 7-12 are under examination.
This application is in condition for allowance save for the presence of previously-withdrawn claims 13-16 and an informality in claim 8.

Quayle Action
This application is in condition for allowance except for the following formal matters: 
The last two lines of claim 8 should be amended to read: “…cyclohexene-1,2-dicarboxylates, benzoates, derivatives of any of the preceding compounds, and mixtures of any of the preceding compounds.”  This amendment avoids an indefiniteness rejection due to an unclear Markush group.
Claims 1-4 and 7-16 are pending.  Claims 1-4 and 7-12 are allowable over the prior art of record.  Previously-withdrawn claims 13-16 should be canceled.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763